DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-27, 29, 40-43, 46, 48 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moll et al. (US Patent Application Publication No. 2008/0027464, hereinafter Moll) in view of Mackin et al. (US Patent No. 4,961,738).

In regard to claim 21, Moll discloses a medical manipulation assembly (Fig. 16) comprising:
a sheath (424, sheath instrument) steerable in response to rotational movement of a sheath steering mechanism (via rotation of pulleys (136) within an instrument driver (108) as described in application 11/438,433, which is incorporated by reference, Par. 39); 
a catheter (422, guide instrument) extendable through the sheath, the catheter including an elongated portion steerable in response to rotational movement of a catheter steering mechanism (via rotation of pulleys (136) within an instrument driver (108) as described in application 11/438,433, which is incorporated by reference, Par. 39), wherein the sheath and elongated portion of the catheter are independently steerable and the catheter is aligned with and slidable relative to a longitudinal axis of the sheath (the instrument driver (108), as described in application 11/438,433, enables independent articulation of the sheath and catheter and allows the catheter to axially move with respect to the sheath); and wherein the steerable elongated portion of the catheter includes a working channel sized to receive a visualization instrument (2204) therethrough (Fig. 16); and
a distal end effector (2802) surrounding a distal opening of the working channel (Fig. 16), the distal end effector fixed to a distal end of the catheter and sized to pass through the sheath (Fig. 16), the distal end effector configured to directly engage tissue (the distal end effector is capable of contacting tissue); and
a set of control wires, wherein at least one of the sheath or the elongated portion of the catheter includes a plurality of lumens with at least two of the plurality of lumens each sized for passage of one of the control wires of the set of control wires (Fig. 19, Par. 212 teaches of the guide instrument having a plurality of control element apertures (92) to accommodate control elements as taught in application 11/438,433).
Moll is silent with respect to a distal end effector steering mechanism comprising at least one steerable member, the at least one steerable member coupled to the distal end effector and configured to bend the distal end effector independently of the catheter.
Mackin teaches an analogous an analogous angioscope comprising a catheter (6) having a working well balloon (7) at a distal end of the catheter.  A first end of the inflatable balloon is attached to a distal end of the catheter and a second end is attached to a rigid tube (9).  The balloon comprises a working well (8), The distal end of working well balloon (7) is pressed against the balloon surface of endocardium (28), deforming and/or flattening the balloon as indicated by reference numerals (29).  The flattening of the distal end portion surrounding the working well (8) serves to displace blood from the adjacent lining or endocardium of the heart (26) and also serves to isolate the working well are (8) from the surrounding blood pool.  Saline or other solution then can be delivered through channel (11) to flush the remaining blood from the working well region (8), making it possible for the physician to easily view the surface of endocardium (28) through catheter (6) and clear plastic balloon (7).  The rigid tube (9) is threadably attached to an inner catheter (53) which is slidable within the central channel (10) of the catheter (6).  Movement of the inner catheter (53) with respect to the catheter (6) causes the working well (8) within the balloon to be adjusted.  This provides the user with control over the depth of the working well (8), which in some cases might be advantageous (Col. 7, Lines 3-16).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the balloon of Moll with the slidable inner catheter (53) and rigid tube (9) of Mackin enabling a working well at the distal tip of the balloon to be adjusted aiding in visualizing tissue when the balloon contacts a tissue surface (Col. 7, Lines 3-16).

In regard to claim 22, Moll teaches further comprising the visualization instrument (2204), wherein the visualization instrument is extendable distally beyond the sheath and the catheter (Fig. 16).

In regard to claim 23, Moll teaches wherein the visualization instrument includes a camera (Par. 46).

In regard to claim 24, Moll teaches wherein the visualization instrument includes an optical fiber (Par. 46).

In regard to claim 25, Moll teaches wherein at least one of the sheath or the catheter is steerable by computer control (Par. 38, via operator control station (102)).

In regard to claim 26, Moll teaches wherein at least one of the sheath or the catheter is formed from an extrusion that includes the plurality of lumens (Par. 213, Fig. 19 as taught in application 11/438,433, which is incorporated by reference).

In regard to claim 27, Moll teaches wherein at least one of the plurality of lumens is configured for passage of a helically shaped member (the lumens are capable of passage of a helically shaped member, such as helically wound control wires).

In regard to claim 29, Moll teaches wherein a distal end of the sheath is deflectable to form a distal curve in a first direction (the sheath is curvable in a first direction via control wire mounted to control interface shown in Fig. 5 of application 11/438,433, which is incorporated by reference), and wherein a distal end of the catheter is deflectable to form a distal curve in a second direction (the catheter is curvable in four directions via control wires mounted to the control interfaces shown in Fig. 5 of application 11/438,433 with one of the directions being opposite the first direction), different from the first direction, and an intermediate curve in the first direction, the intermediate curve extending proximally of the distal curve of the catheter. (a more proximal portion of the catheter is capable of passively curving in the first direction due to being guided by the distal curve of the sheath, Fig. 5 as taught in application 11/438,433).

In regard to claim 40, Moll teaches wherein the distal end effector is articulatable (via articulation of the catheter).

In regard to claim 41, Moll teaches wherein the distal end effector includes a hood (Fig. 16).

In regard to claim 42, Moll teaches wherein the distal end effector surrounds an open area distal of the distal opening of the working channel (Fig. 16).

In regard to claim 43, Moll teaches wherein the distal end effector is formed from a translucent material (Fig. 16, enabling imaging through the distal end effector (2802).

In regard to claim 46, Mackin teaches wherein a proximal end of the steerable member extends to a proximal end of the catheter (Mackin teaches of the slidable inner catheter (53) extending proximally through the catheter).

In regard to claim 48, Mackin teaches wherein manipulation of the proximal end of the at least one steerable member is configured to bend the distal end effector (Col. 7, Lines 3-16, Fig. 12, via manipulation of the steerable member causes the working well of the balloon to be adjusted).

In regard to claim 49, Mackin teaches wherein the at least one steerable member is coupled to an outer surface of the distal end effector (Fig. 12 illustrates the rigid member (9) of the steerable member attached to an outer surface of the balloon (7)).

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moll et al. (US Patent Application Publication No. 2008/0027464, hereinafter Moll) in view of Mackin et al. (US Patent No. 4,961,738), as applied to claim 21 and further in view of Mourlas et al. (US Patent Application Publication No. 2004/0097788, hereinafter Mourlas).

In regard to claim 44, Moll is silent with respect to the end effector is formed from plastic.
Mourlas teaches an analogous apparatus (410, Fig. 6) for visualizing a body cavity provided with a balloon (450) at a distal end configured to contact tissue and providing spacing between an optical imaging element (462) and the tissue surface to be visualized.  Mourlas teaches of the balloon constructed of the balloon 50 may be formed of a substantially noncompliant material, e.g., polytetrafluoroethylene (PTFE), expanded polytetrafluoroethylene (EPTFE), fluorinated ethylenepropylene (FEP), polyethylene teraphathalate (PET), urethane, olefins, and polyethylene (PE), such that the balloon may expand to a predetermined shape when fully inflated to the enlarged configuration (Par. 74).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to form the balloon (2802) of Moll of a plastic material as taught by Mourlas enabling the balloon to expand to a predetermined shape when fully inflated (Par. 74).

Response to Arguments
Applicant’s arguments with respect to claims 21-27, 29, 40-44, 46, 48, 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	September 19, 2021